Citation Nr: 1600811	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  07-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the RO in Oakland, California.

In July 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and is associated with the claims file.

In September 2010, the Board remanded this case for additional development.

In March 2012, the Board granted a 70 percent evaluation for PTSD.  The Board also remanded the issues of entitlement to a 100 percent schedular rating for PTSD and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for further development.  The case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 correspondence, the representative noted that the Veteran currently receives Social Security Administration disability benefits and/or Supplemental Security Income due to his PTSD which has prevented him from engaging in employment for many years.  Although the RO submitted a request to the Social Security Administration in February 2015, no response from that agency is of record.  There is no indication that such records have otherwise been obtained or considered in connection with the present appeal.  

As the appellant is currently only service connected for PTSD, the extent to which that disorder affects his ability to secure and maintain employment is directly relevant to the appeal.  Under the Veterans Claims Assistance Act of 2000 VA is obligated to make as many attempts as necessary to obtain the Social Security Administration records unless it determines that the records do not exist or that further efforts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2) (2015).  Hence, further development is required.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain all records relating to any application for benefits from that agency.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

